Citation Nr: 0736312	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left elbow with degenerative 
joint disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
nasal fracture status post septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 1969 
and from June 1969 to February 1974; active duty for training 
in February 1988; and active service from October 1988 to 
April 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision issued by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2003, the veteran testified at a Board hearing at 
the RO before the undersigned Acting Veterans Law Judge, a 
transcript of the hearing is of record.

In July 2003 and June 2006, the Board remanded the 
abovementioned issues to the RO for further development of 
the evidence and for due process development.


FINDINGS OF FACT

1.  The veteran's left elbow disability has not manifested by 
evidence of either flexion limited to 100 degrees or 
extension limited to 45 degrees.

2.  There is evidence of increased pain and fatigue in the 
veteran's left elbow with motion and repetitive use.

3.  By rating decision in August 1974, the RO denied 
entitlement to service connection for residuals of a nasal 
fracture status post septoplasty, finding that new and 
material evidence had not been submitted to reopen his claim; 
the veteran was notified of the decision but he did not 
initiate an appeal.

4.  The evidence associated with the claims file subsequent 
to the August 1974 RO decision does not bear directly and 
substantially on any fact which was not already of record and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of a nasal fracture status post septoplasty.


CONCLUSIONS OF LAW

1.  The veteran has met the criteria for an initial 10 
percent disability rating for a left elbow disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5206, 5207 (2007).

2.  The RO's August 1974 decision denying entitlement to 
service connection for residuals of a nasal fracture status 
post septoplasty is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

3.  The additional evidence received since the August 1974 
rating decision is not new and material, and the claim for 
service connection for residuals of a nasal fracture status 
post septoplasty has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in a February 
2001 letter. This correspondence effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, a July 2006 letter informed the veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a de novo claim.   The 
service medical records, VA medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded VA examinations. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

Residuals of a Fracture of the Left Elbow

The RO granted service connection for residuals of a left 
elbow fracture with degenerative joint disease in a July 2000 
rating decision.  At that time, a noncompensable evaluation, 
effective May 1, 1999, was assigned under 38 C.F.R. § 4.130, 
Diagnostic Codes 5207-5206. The veteran appealed that 
decision as he argues the rating evaluation does not 
accurately reflect the severity of his elbow disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as here, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time. Fenderson v. West, 12 Vet. App. 119 
(1999).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray finding is rated under the appropriate 
code based on limitation of motion of the specific joint or 
joints involved; or otherwise a 10 percent evaluation may be 
assigned for limitation of motion of a major joint due to 
arthritis.

If flexion of the forearm is limited to 100 degrees, a 10 
percent rating is in order, and if flexion of the forearm is 
limited to 90 degrees, a 20 percent rating is in order. 38 
C.F.R. § 4.71a, Diagnostic Code 5206.

If extension of the forearm is limited to 45 degrees, a 10 
percent rating is in order; and if extension of the forearm 
is limited to 75 degrees, a 20 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Consideration of separate compensable ratings for extension 
of the forearm is required by applying, by analogy, 
VAOPGCPREC 09-04: 69 Fed. Reg. 59990 (2004).

Normal motion of an elbow is from 0 degrees of extension to 
145 degrees of flexion. 38 C.F.R. § 4.71, Plate I.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain. DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain). In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups." Id. at 206.

38 C.F.R. § 4.45 provides, as regards to the joints, that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes. Inquiry will be 
directed to these considerations: (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up with contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion fracture, 
relaxation of ligaments, etc.); (c) weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly, and; (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

With the above criteria in mind, the Board notes that in an 
April 2000 VA examination, the veteran reported pain when 
carrying items and that his range of motion was limited.  
With respect to weakness and fatigability upon repeated use, 
the veteran related these symptoms to pain.  The examiner 
noted grip was normal, flexion was 135-140 degrees, extension 
was 0 degrees, pronation of the left forearm was 80-85 
degrees and supination was 85 degrees.  The examiner stated 
functional impairment was rated as negligible with no 
functional loss as far as degrees range of motion was 
concerned.

May 2004 VA examination results were similar, with the 
examiner opining the symptoms the veteran had were minor.  
The examiner noted flexion from 0-135 degrees, with pronation 
of 75 degrees and supination of 90 degrees, which were all 
similar to the right elbow. However, the veteran complained 
of pain with use, especially, when carrying large or heavy 
items.  The examiner noted the veteran should avoid heavy 
lifting and straining, as it would produce pain.  

The veteran does have evidence of pain and fatigue with 
repetitive motion. DeLuca v. Brown, 8 Vet. App. at 204-07; 38 
C.F.R. §§ 4.40, 4.45, 4.59. Here, the combination of pain on 
motion and very minimal limitation of flexion warrants an 
initial 10 percent evaluation under Diagnostic Codes 5206 and 
5207.  

That notwithstanding, in the absence of evidence of greater 
limitation of motion, ankylosis (Diagnostic Code 5205), or 
marked cubitus varus or cubitus valgus deformity or with an 
ununited fracture of the head of the radius (Diagnostic Code 
5209), there exists no basis for an even higher evaluation.

Finally, an extra-schedular rating under 38 C.F.R. § 3.321(b) 
(2007) is not warranted. There is no evidence that the 
veteran has missed worked due to the left elbow disability. 
Additionally, there are no current medical restrictions to 
the veteran's activities of record and no frequent periods of 
hospitalization. As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b).

Claim to Reopen for Residuals of a Nasal Fracture status Post 
Septoplasty

Service connection for residuals of a nasal fracture status 
post septoplasty was initially denied by rating decision of 
August 1974 on the basis that the veteran did not develop 
residuals of a nasal fracture as a result of military 
service.  No timely appeal was filed and that determination 
became final.

Subsequently, in June 1999, the veteran filed a claim to 
reopen for residuals of a nose fracture status post 
septoplasty and the RO denied the claim in a July 2000 
decision. 

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2000), applicable in this case 
because of the 1999 claim, evidence is considered "new" if it 
was not of record at the time of the last final disallowance 
of the claim and if it is not merely cumulative or redundant 
of other evidence that was then of record. "Material" 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed." Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence available prior to August 1974 consisted of service 
medical records,
VA medical treatment records and statements by the veteran.

Evidence received since the August 1974 RO denial consists of 
a January 2003 Board hearing transcript, statements by the 
veteran, Social Security Administration disability records, 
and, VA medical treatment records, which indicated various 
diagnoses including a deviated septum, allergic rhinitis, and 
surgery for a deviated nasal septum and nasal spur.

As this evidence shows treatment and diagnosis of a nasal 
condition, it is new, however, it is not material as the 
record contains no objective evidence establishing a nexus 
between the veteran's current residuals of a nasal fracture 
and service.  Rather, the evidence is merely cumulative of 
what has already been considered, namely that the veteran 
developed a nasal disorder.  The record remains devoid of 
evidence which would link an in-service injury to a current 
diagnosis of residuals of a nasal fracture, status post 
septoplasty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Accordingly, the newly received evidence 
proves nothing that was not previously shown, i.e., the 
veteran has residuals of a nasal fracture post septoplasty 
that he believes is service-connected.  This is not material 
evidence within the context of 38 C.F.R. § 3.156.

While the statements of the veteran which express his belief 
that his claimed disability began during service, or is due 
to some in-service incident are acknowledged, to the extent 
that he is attempting to present argument regarding etiology 
or medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.  As such, this evidence does not raise a reasonable 
possibility of substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

An initial 10 percent evaluation for residuals of a left 
elbow fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

New and material evidence having not been received, the claim 
of entitlement to service connection for residuals of a nasal 
fracture status post septroplasty is not reopened; the appeal 
is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


